DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner was persuaded by the Applicant’s argument pertaining to the outstanding rejection of claims 13 and 15-19 under §101. (See remarks at pp. 7-9.) The Examiner withdraws these rejections. However, the outstanding rejection of claims 1-12 under §101 is maintained. The Applicant’s specific arguments pertaining to this section are addressed below.
Regarding the outstanding nonstatutory double patenting rejection, the Examiner notes that claim 13 in this application has been amended such that it is identical to claim 1 in copending application 15/158457. Accordingly, a provisional statutory double patenting rejection has been made infra.
Additionally, the Examiner also make a non-statutory double patenting rejection with respect the patent issued from parent application 13/895225. See rejection infra.
In the previous Office action—which was written by another examiner—the pending claims from this application were not given prior art rejections, but neither were they specifically indicated as being allowable over the prior art. Thus, the prosecution record did not reflect the reasons that no prior art rejections were made. After an updated search, Examiner Gonzales finds claim 1 anticipated by over the prior art. See rejections infra.
§101: Step 2A, prong 1 (Remarks pp. 7-8)
The applicant persuasively argues that the claim limitations at issue cannot be construed as a mathematical relationship as described in the 2019 PEG. However, the Examiner finds that these limitations can be interpreted as a mental process. See rejection infra.
The §101 rejection of independent claims 1 and 7 can be overcome by positively reciting a recursive neural network instead of merely a network, AND ALSO positively reciting an application to a particular technological problem, such as the one identified in claim 13. The latter encompasses Bayesian networks and simple tree graphs, (e.g. as illustrated in figs. 3 and 4) the manipulation of which can reasonably be performed in a person’s head or with the aid of pencil and paper. In contrast, propagation of node activation in a recursive neural network cannot practically be performed in a human mind.
§11, Step 2A, prong 2 (Remarks pp. 8-11)
The Examiner is persuaded that claim 13 recites a practical application: identifying a transformed object depicted in a second image as the same object depicted in a first image. However, the Examiner is not persuaded that either claim 1 or claim 7 recites a practical application. Rather, they each recite “inferring patterns” and “generating image data”, respectively. These are not practical application, i.e. solutions to particular, real-world technological problems. Although the Applicant draws an analogy to the claims in Diamond v. Diehr, (Remarks p. 9) controlling the curing process for (physical) synthetic rubber is a particular, real-world technological problem. In contrast, humans can (and do) “infer patterns in image data” all the time as a mental process (e.g. when reading). Thus, this is not i.e. generating image data) can be interpreted similarly.

Allowable Subject Matter and Claim Objections
Claims 2-6, 7-13, and 15-19 are allowable over the prior art. (However, double patenting and §101 rejections still apply to claims 1, 7-13 and 15-16.) Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art reference of record disclose or suggest the combination of features recited in the independent claims, including specifically the limitations identified below.
In claim 7:
the propagation within the sub-network comprising:
at an activated parent feature node of a sub-network, selecting a pool node consistent with a selection function of the parent feature node; and
at a pool node of a sub-network, selecting at least a first parent-specific child feature (PSCF) node that corresponds to a child feature node of the sub-network.
In claim 13:
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature (PSCF) node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network; ...
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
Each of dependent claims 2-6 is allowable over the prior art for their respective additional limitations upon claim 1.

Double Patenting – Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13, 15, and 16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 15/158457. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
15/158457 – copending application
15/461748 – this application
1. A system comprising a computer processor configured to receive a first image depicting an object and a second image depicting a transformed object, the system configured to run:
13. A system comprising a computer processor configured to receive a first image depicting an object and a second image depicting a transformed object, the system configured to run:
a recursively architected network of sub-networks organized into a plurality of hierarchical layers;
a recursively architected network of sub-networks organized into a plurality of hierarchical layers;
the sub-networks comprising at least a parent feature node, a pool node, a parent- specific child feature (PSCF) node, and a child feature node;
the sub-networks comprising at least a parent feature node, a pool node, a parent-specific child feature (PSCF) node, and a child feature node;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the parent feature node of at least one sub-network configured with a selection function actionable on at least two pool nodes connected to the parent feature node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the pool node of the at least one sub-network configured with a selection function actionable on at least two PSCF nodes connected to the pool node of the at least one sub-network;
the PSCF node of the at least one sub-network configured to activate a connected child feature node; and
the PSCF node of the at least one sub-network configured to activate a connected child feature node; and
the child feature node connectable to at least a parent feature node of a sub-network at a lower hierarchical layer;
the child feature node connectable to at least a parent feature node of a sub- network at a lower hierarchical layer;
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
wherein the recursively architected network is configured to identify the transformed object depicted in the second image as the object depicted in the first image.
As illustrated in the table above, claim 13 in this application is identical to claim 1 in the copending application.

Dependent claims 15 and 16 also have substantially identical counterparts in the copending application, as illustrated in the table below:
15/158457 – copending application
15/461748 – this application
2. The system of Claim 1, further comprising a constraint node with at least two connections from at least two PSCF nodes, with a selection function to augment selection by the pool node.
15. The system of Claim 13, further comprising a constraint node with at least two connections from at least two PSCF nodes, with a selection function to augment selection by the pool node.
3. The system of Claim 2, wherein the constraint node is connected to a first PCSF node and a second PCSF node, wherein the first PCSF node is connected to a first pool node and the second PCSF node is connected to a second pool node.
16. The system of Claim 15, wherein the constraint node is a lateral constraint node between two PSCF nodes of a same sub-network.
The language between these claims is slightly different, but their substance is substantially identical.


Double Patenting – Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,373,085 B1. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons illustrated in the table below:
US 9,373,085 B1 (13/895225)
15/461748 – this application
1. A method for inferring patterns with a network comprising:
1. A method for inferring patterns in image data, the data having a space of two or more dimensions, with a network comprising:
providing a recursive network of sub-networks with a parent feature node and at least two child feature nodes;
providing a recursive network of sub-networks with a parent feature node and at least two child feature nodes;
[Although the claim of ‘085 does not state explicitly that each subset of space is distinct, any plurality of sub-networks would be redundant if they were associated with an identical subsets.]
wherein each sub-network is associated with a distinct subset of the space;
configuring nodes of the sub-networks with posterior distribution component;
configuring nodes of the sub-networks with posterior distribution component;
receiving data feature input at the final child feature nodes;
receiving image data feature input at the final child feature nodes;
propagating node activation through network layer hierarchy in a manner consistent with node connections of sub-networks of the network and the posterior prediction of child nodes, wherein propagating node activation comprises child feature nodes messaging a likelihood score to connected parent-specific child feature (PSCF) nodes;
propagating node activation through the network layer hierarchy in a manner consistent with node connections of sub-networks of the network and the posterior prediction of child nodes; and
... outputting parent feature node selection to an inferred output.
outputting parent feature node selection to an inferred output, wherein the inferred output is representative of a pattern.
Each limitation in claim 1 has a substantially identical counterpart in the ‘085 patent, as illustrated in the table above.

Likewise for independent claim 7:
US 9,373,085 B1 (13/895225)
15/461748 – this application
1. A method for inferring patterns with a network comprising:
7. A method for generating image data, the data having a space of two or more dimensions, with a network comprising:

providing a recursive network of sub-networks with a parent feature input node and at least two child feature output nodes; wherein each sub-network is associated with a distinct subset of the space;
propagating node activation through network layer hierarchy in a manner consistent with node connections of sub-networks of the network and the posterior prediction of child nodes,
propagating node selection down the network layer hierarchy in a manner consistent with node connections of sub-networks of the network, the propagation within the sub-network comprising:
wherein propagating node activation comprises child feature nodes messaging a likelihood score to connected parent-specific child feature (PSCF) nodes;
at an activated parent feature node of a sub-network, selecting a pool node consistent with a selection function of the parent feature node; and
at a pool node of a sub-network, generating a likelihood score from the posterior distribution component and the likelihood score of connected PSCF nodes;
at a pool node of a sub-network, selecting at least a first parent-specific child feature (PSCF) node that corresponds to a child feature node of the sub-network; and
... outputting parent feature node selection to an inferred output.
compiling the state of final child feature nodes of the network into a generated image data output.
Each limitation in claim 7 has a substantially identical counterpart in the ‘085 patent, as illustrated in the table above. The Examiner notes that the “selection function” in claim 7 of this application encompasses (i.e. is broader than) the “likelihood score” in ‘085.


Claim Rejections – 35 U.S.C. 101
Claims 1-12 are rejected under §101. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of “configuring nodes of the sub-networks” and “propagating node activation”, are each processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical i.e. a solution to particular, real-world technological problem. “Inferring patterns in image data” is something that humans do in their heads all the time, (e.g. when reading). Thus, this is not exclusively a technological solution to a technological problem. (The recited functionality of claim 7 (i.e. generating image data) can be interpreted similarly.)
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—there is no recited computing hardware. The additional limitations of claim 1 are as follows:
“providing a recursive network” (insignificant pre-solution activity, i.e. data-gathering);
“receiving image data” (insignificant pre-solution activity, i.e. data-gathering); and
“outputting parent feature node selection to an inferred output” (insignificant post-solution activity, i.e. outputting a result).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 7, which recite a similar method for “generating image data” as well as to dependent claims 2-6 and 8-12. The additional limitations of each of dependent claims 2-6 and 8-12 comprise additional details (or additional steps) in the mental processes recited in their respective parent claims, e.g. “wherein the distinct subsets of the space are non-overlapping” in claim 2 (i.e. additional details about the mental process of claim 1).
The §101 rejection of independent claims 1 and 7 can be overcome by positively reciting a recursive neural network instead of merely a network, AND ALSO positively reciting an application to a particular technological problem, such as the one identified in claim 13.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibushi (S. Ishibushi et al., “Statistical localization exploiting convolutional neural networks for autonomous vehicle”, 47th Annual Conference on the IEEE Industrial Electronics Society (IECON2015), pp. 1369-75.).
Regarding claim 1, Ishibushi discloses a method for inferring patterns in image data, the data having a space of two or more dimensions, with a network comprising:
P. 1369, abstract and introduction: application to object recognition.
providing a recursive network of sub-networks with a parent feature node and at least two child feature nodes;
P. 1371, fig. 2 (reproduced below) and accompanying description. Ishbushi’s output nodes are equivalent to the recited parent feature nodes (on right side of the figure) e.g. ‘postbag’, ‘turnstile’, ‘television’, or “china cabinet”. Child feature nodes precede the output nodes in alternating convolutional and pooling layers. Cf. Applicant’s fig. 2, illustrating alternating feature and pooling layers.

    PNG
    media_image1.png
    339
    382
    media_image1.png
    Greyscale
Ishibushi, p. 1371, fig. 2.
wherein each sub-network is associated with a distinct subset of the space;
Fig. 2, reproduced above. Each of the first convolutional layers (from left) is associated with a distinct subset of the input image.
configuring nodes of the sub-networks with posterior distribution component;

    PNG
    media_image2.png
    240
    406
    media_image2.png
    Greyscale
Selection from Ishibushi, p. 1370. The Examiner notes that p(ft|xt) is a posterior distribution component, and that this component is e.g. as illustrated in fig. 2. See description throughout sec. (II)(A). E.g. “The fully connected layers are connected following the topmost pooling layer, and the CNN can obtain probabilities P(Oi) representing that the input images are categorized into object class Oi by using a softmax function.”
receiving image data feature input at the final child feature nodes;
P. 1371, first col.: “input images”.
propagating node activation through the network layer hierarchy in a manner consistent with node connections of sub-networks of the network and the posterior prediction of child nodes; and
P. 1371, fig. 2 (reproduced above). Node activation in any neural network proceeds from input layer to output layer.
outputting parent feature node selection to an inferred output, wherein the inferred output is representative of a pattern.
P. 1371: ““The fully connected layers are connected following the topmost pooling layer, and the CNN can obtain probabilities P(Oi) representing that the input images are categorized into object class Oi by using a softmax function.” See also fig. 2, output layer (right side).

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Rhodes (US 7,580,907 B1) discloses, inter alia
Khosla (US 8,165,407 B1) discloses, inter alia, a position-, scale-, and orientation-invariant object recognition system using a neural network.
Riesenhuber and Poggio (Riesenhuber, Maximilian, and Tomaso Poggio. "Hierarchical models of object recognition in cortex." Nature neuroscience 2.11 (1999): 1019-1025.) disclose, inter alia, a model for translation- and scale-invariant object recognition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124